Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                          March 9, 2021
                                         DIVISION II
    CITIBANK, N.A., NOT IN ITS INDIVIDUAL                           No. 53747-8-II
    CAPACITY, BUT SOLELY AS TRUSTEE OF
    NRZ PASS-THROUGH TRUST VI,

                               Respondent,

         v.

    DANIEL C. PETERSON; KRISTY                                UNPUBLISHED OPINION
    PETERSON AKA KRISTI J. PETERSON,

                               Appellants,

    DEPARTMENT OF THE TREASURY -
    INTERNAL REVENUE SERVICE; GLEN
    ACRES HOMEOWNER’S ASSOCIATION;
    DOES 1-10 INCLUSIVE; UNKNOWN
    OCCUPANTS OF THE SUBJECT REAL
    PROPERTY; PARTIES IN POSSESSION OF
    THE SUBJECT REAL PROPERTY;
    PARTIES CLAIMING A RIGHT TO
    POSSESSION OF THE SUBJECT
    PROPERTY; ALL OTHER UNKNOWN
    PERSONS OR PARTIES CLAIMING ANY
    RIGHT, TITLE, ESTATE, LIEN, OR
    INTEREST IN THE REAL ESTATE
    DESCRIBED IN THE COMPLAINT
    HEREIN,

                               Defendants.

        LEE, C.J. — Daniel and Kristi Peterson1 appeal the superior court’s order granting summary

judgment in favor of Citibank, N.A., not in its individual capacity, but solely as trustee of NRZ




1
  We refer to Daniel and Kristi Peterson collectively as the Petersons. Because they have the same
last name, we refer to Daniel and Kristi individually by their first names for clarity and intend no
disrespect.
No. 53747-8-II


pass-through trust VI, and entering a judgment of foreclosure. The Petersons argue the superior

court erred because there were genuine issues of material fact as to whether the attorneys had the

authority to represent Citibank and whether the adjustable rate note was authentic and enforceable.

The Petersons also request attorney fees on appeal based on the attorney fees provision in the

adjustable rate note.

       Because there is no genuine issue of material fact regarding the attorney’s authority to

represent Citibank, the superior court did not err. However, because the Petersons’ declarations

raise a genuine issue of material fact as to the authenticity of the adjustable rate note and deed of

trust, summary judgment was improper. Finally, because the authenticity of the adjustable rate

note is at issue, we do not award attorney fees on appeal based on the attorney fees provision in

the adjustable rate note. Accordingly, we reverse and remand to the superior court for further

proceedings.

                                              FACTS

       In October 2016, Citibank filed a complaint for foreclosure against the Petersons. The

foreclosure was based on a 2005 adjustable rate note which secured a $120,000.00 loan on property

located in Shelton, Washington. The lender identified in the note was First Magnus Financial

Corporation.     The note was signed by Daniel Peterson.          The note also contained three

endorsements: (1) from First Magnus Financial Corporation to Countrywide Document Custody

Services, A Division of Treasury Bank, N.A.; (2) from Countrywide Document Custody Services,

A Division of Treasury Bank, N.A. to Countrywide Home Loans Inc.; and (3) from Countrywide

Home Loans, Inc. to a blank endorsement.

       The Deed of Trust securing the adjustable rate note identified Daniel Peterson as the

borrower, First Magnus Financial Corporation as the lender, Land Title Company as the Trustee,



                                                 2
No. 53747-8-II


and the Mortgage Electronic Registration Systems, Inc. as the beneficiary. The Deed of Trust was

signed by both Daniel Peterson and “Kristy Peterson.” Clerk’s Papers at 31. The family rider

attached to the Deed of Trust was also signed by Daniel Peterson and “Kristy Peterson.” CP at 36.

       The Petersons filed an answer to the complaint in October 2018. In their answer, the

Petersons specifically challenged the authenticity of the adjustable rate note.

       Citibank filed a motion for summary judgment. In support of the summary judgment

motion, Citibank relied on the declaration of Lauren Jowers. Jowers is a foreclosure specialist for

Fay Servicing, the servicer of the loan for Citibank. Jowers declared that, as part of her job, she

was familiar with the records maintained by the loan servicer. Based on these records, she

identified the adjustable rate note executed by Daniel and the Deed of Trust. Jowers stated that

Daniel defaulted on the loan and the default has not been cured. Jowers stated that the current

amount owed was $209,977.33. Jowers also declared, in part to support the request for attorney

fees, that the servicer of the loan retained the attorneys, McCarthy & Holthus, LLP, for Citibank

to prosecute the foreclosure action.

       In response to the motion for summary judgment, the Petersons disputed the authenticity

of the adjustable rate note and deed of trust, and argued that Citibank’s attorneys did not have

authority to represent Citibank. In support of their response, Daniel and Kristi both submitted

declarations. Kristi’s declaration specifically stated that she disputed the adjustable rate note

because she did not sign it. She also declared that she did not sign the Deed of Trust and that she

has never signed any document with her name spelled “Kristy.” CP at 63. Kristi included copies

of her driver’s license and birth certificate showing her name is legally spelled “Kristi” not Kristy.

CP at 68, 70 (some capitalization omitted). Daniel similarly declared that he did not sign the

adjustable rate note. He also disputed his signature on the Deed of Trust. He specifically declared



                                                  3
No. 53747-8-II


that the signatures on the adjustable rate note and Deed of Trust were not in his handwriting and

he believed them to be forgeries.

       The Petersons also filed a declaration from their attorney in support of the allegation that

Citibank’s attorneys did not have authority to represent Citibank. In his declaration, the Peterson’s

attorney stated,

               3.      Most of the litigation I have been doing over the past decades
       involves foreclosures. I know, based on this experience, that servicers conduct
       foreclosure litigation on behalf of trustees, like Citibank, pursuant to Powers of
       Attorney, which does not create an attorney-client relationship between the
       servicer’s attorney and the Trustee/fiduciary. Further, it is my experience that such
       power of attorneys do not require the attorneys for servicers to take into account
       the fiduciary duties the Trustee owes to certificate holders.

              4.      Given that declarant Jowers works for the Servicer, and there is no
       evidence that John Thomas or McCarthy Holthus has an attorney-client relationship
       with the Plaintiff Citibank, I request this Court order these attorneys to prove by
       what authority they act on behalf of the purported Plaintiff pursuant to Ch. 2.44
       RCW.

CP at 72.

       The superior court granted Citibank’s motion for summary judgment and entered a

judgment and decree of foreclosure in favor of Citibank. The Petersons appeal.

                                            ANALYSIS

A.     LEGAL PRINCIPLES

       We review summary judgment orders de novo. Washington Federal v. Azure Chelan, LLC,

195 Wn. App. 644, 652, 382 P.3d 20 (2016). Summary judgment is appropriate if no genuine

issues of material fact exist and the moving party is entitled to judgment as a matter of law. CR

56(c). “‘A material fact is one upon which the outcome of the litigation depends.’” Id. (quoting

Dong Wan Kim v. O’Sullivan, 133 Wn. App. 557, 559, 137 P.3d 61 (2006), review denied, 159

Wn.2d 1018 (2007)). “Mere allegations or conclusory statements of facts unsupported by evidence



                                                 4
No. 53747-8-II


do not sufficiently establish such a genuine issue.” Discovery Bank v. Bridges, 154 Wn. App. 722,

727, 226 P.3d 191 (2010). We review facts and inferences in the light most favorable to the non-

moving party. Washington Federal, 195 Wn. App. at 652.

       “In a summary judgment motion, the moving party bears the initial burden of showing the

absence of an issue of material fact.” Young v. Key Pharm., Inc., 112 Wn.2d 216, 225, 770 P.2d

182 (1989). If the moving party meets this initial burden, the burden then shifts to the nonmoving

party to make a sufficient showing that a genuine issue of material fact exists. Id. at 225-26. The

nonmoving party cannot rely on speculation or conclusory statements to defeat summary

judgment. Martin v. Gonzaga University, 191 Wn.2d 712, 722, 425 P.3d 837 (2018); SentinelC3

v. Hunt, 181 Wn.2d 127, 140, 331 P.3d 40 (2014). All evidence and all reasonable inferences

therefrom are considered in the light most favorable to the nonmoving party. Young, 112 Wn.2d

at 226. Summary judgment is improper if there are genuine issues of material fact. Erhart v. King

County, 195 Wn.2d 388, 409-10, 460 P.3d 612 (2020).

       We also review questions of statutory interpretation de novo. Money Mailer, LLC v.

Brewer, 194 Wn.2d 111, 116, 449 P.3d 258 (2019).                 The primary purpose of statutory

interpretation is to determine and enforce legislative intent. Money Mailer, 194 Wn.2d at 117.

“‘[I]f the statute’s meaning is plain on its face, then the court must give effect to that plain meaning

as an expression of legislative intent.’” Wright v. Lyft, 189 Wn.2d 718, 723, 406 P.3d 1149 (2017)

(quoting Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-10, 43 P.3d 4 (2002)).

B.     AUTHORITY TO REPRESENT

       The Petersons attempt to dispute Citibank’s motion for summary judgment by arguing that

a genuine issue of material fact exists regarding the attorneys’ authority to represent Citibank. We

disagree that a genuine issue of material fact exists.



                                                   5
No. 53747-8-II


       The Petersons rely on the argument that it is an undisputed fact that the attorneys

representing Citibank are employed by the servicer of the loan for Citibank, not by Citibank. But

the only evidence that the attorneys may have no relationship with Citibank, or are not authorized

to act on Citibank’s behalf, is the declaration from the Petersons’ attorney, which is based on

generalizations from his experience working in foreclosures, not on personal knowledge regarding

the relationship between Citibank, the loan servicer, or the attorneys representing Citibank.

Accordingly, the allegations in the Petersons’ attorney’s declaration do not show that there is a

genuine issue of material fact that would preclude summary judgment.

       To the extent the Petersons argue that the superior court erred by not requiring the attorneys

to provide proof of their authority to act on Citibank’s behalf under RCW 2.44.030, this issue was

not properly presented to the superior court, and therefore, we do not consider it.

       RCW 2.44.030 states,

       The court, or a judge, may, on motion of either party, and on showing reasonable
       grounds therefor, require the attorney for the adverse party, or for any one of several
       adverse parties, to produce or prove the authority under which he or she appears,
       and until he or she does so, may stay all proceedings by him or her on behalf of the
       party for whom he or she assumes to appear.

The plain language of the statute is clear―the superior court may require proof of authority based

on a motion.

       Here, there is no record that the Petersons made a motion in the superior court based on

RCW 2.44.030; instead, the Petersons merely reference RCW 2.44.030 in their response to

Citibank’s motion for summary judgment. Because the Peterson’s did not make a motion for




                                                 6
No. 53747-8-II


Citibank’s attorneys to prove their authority to represent Citibank, this issue was never properly

before the superior court.2 Accordingly, we do not consider it.3

C.     AUTHENTICITY OF THE ADJUSTABLE RATE NOTE AND DEED OF TRUST

       The Petersons argue that they raised a genuine issue of material fact as to the authenticity

of the adjustable rate note and Deed of Trust. Because Daniel filed a declaration that expressly

states his signatures on the adjustable rate note and Deed of Trust are forgeries and Kristi filed a

declaration stating that she did not sign the adjustable rate note and her name is spelled incorrectly

on the Deed of Trust, they have established a genuine issue of material fact as to the authenticity

of the documents.

       RCW 62A.3-308(a) provides, in relevant part,

       In an action with respect to an instrument, the authenticity of, and authority to make,
       each signature on the instrument is admitted unless specifically denied in the
       pleadings. If the validity of a signature is denied in the pleadings, the burden of

2
  The Petersons also make reference to standing based on CR 19 (joining an indispensable party).
But like RCW 2.44.030, the Peterson’s failed to make the appropriate motion to dismiss on these
grounds. Therefore, the standing issue was not properly before the superior court. Although
standing may potentially be raised in response to a motion for summary judgment, here, the
Petersons do not dispute that the named Plaintiff, Citibank, has standing. Rather, the Petersons
argue that the attorneys representing Citibank do not have the authority to represent Citibank,
which is addressed above. And any issue regarding CR 19 must be raised in a motion to dismiss
under CR 12(b)(7). There is no record that such a motion was filed in the superior court.
3
  However, even if the Petersons did adequately raise the issue of the authority to represent under
RCW 2.44.030, it is questionable whether reasonable grounds exist to require the attorneys
representing Citibank to produce proof of their authority to represent Citibank. RCW 2.44.030
states that the superior court “may” require proof of authority. We generally interpret “may” as a
permissive word that confers discretion on the superior court. See Angelo Property Co. v. Hafiz,
167 Wn. App. 789, 817 n.49, 274 P.3d 1075, review denied, 175 Wn.2d 1012 (2012). Also, RCW
2.44.030 requires a showing of “reasonable grounds” to support a motion to require production of
authority to represent. The Petersons relied on their own attorneys’ declaration to show
“reasonable grounds.” But that declaration was not based on personal knowledge regarding the
relationship between Citibank, Faye Servicing, and the attorneys hired to represent Citibank.
Instead, the declaration was based on generalizations from other foreclosure cases. Therefore,
based on the record, there does not appear to be reasonable grounds to require the attorneys
representing Citibank to produce proof of their authority to represent Citibank.


                                                  7
No. 53747-8-II


       establishing validity is on the person claiming validity, but the signature is
       presumed to be authentic and authorized unless the action is to enforce the liability
       of the purported signer and the signer is dead or incompetent at the time of trial of
       the issue of validity of the signature.

Based on the plain language of the statute, to create a genuine issue of material fact, the Petersons

must first deny the authenticity of the signatures on the adjustable rate note and Deed of Trust in

the pleadings, which they did. At that point, the burden to prove the validity of the signatures

shifted to Citibank. See RCW 62A.3-308(a). However, because neither Daniel nor Kristi are dead

or incompetent, their signatures are presumed to be authentic.

       Here, Daniel and Kristi have rebutted the presumption that their signatures are authentic

by submitting declarations that they did not sign the documents at issue. Moreover, Kristi

specifically declared that her name on the Deed of Trust is spelled incorrectly and she has never

signed a document using that spelling of her name. And Kristi provided her driver’s license and

birth certificate showing the legal spelling of her name is “Kristi” not Kristy, as it appears on the

deed of trust. These declarations are sufficient to create a genuine issue of material fact.

       Contrary to Citibank’s assertion, the Petersons do not need to present any additional

substantive evidence of forgery to create a genuine issue of material fact as to the authenticity of

their own signatures because they possess personal knowledge of what they did or did not sign.

See CR 56(e) (“Supporting and opposing affidavits shall be made on personal knowledge . . .”);

Lane v. Harborview Medical Center, 154 Wn. App. 279, 286, 227 P.3d 297 (2010). On summary

judgment, we view the facts in the light most favorable to the nonmoving party. Washington

Federal, 195 Wn. App. at 652.

        Thus, viewing the facts in the light most favorable to the Petersons, their declarations

create a genuine issue of material fact as to the authenticity of the Petersons’ signatures on the

adjustable rate note and the Deed of Trust. Although this may ultimately be an issue of credibility,


                                                  8
No. 53747-8-II


issues of credibility should not be resolved at a motion for summary judgment. Howell v. Spokane

& Inland Empire Blood Bank, 117 Wn.2d 619, 626, 818 P.2d 1056 (1991). Accordingly, a genuine

issue of material fact exists regarding the authenticity of the adjustable rate note and Deed of Trust,

and the superior court’s order granting summary judgment should be reversed.4

                                 ATTORNEY FEES ON APPEAL

       The Petersons request attorney fees on appeal under RAP 18.1 and the attorney fees

provision in the adjustable rate note.

       RAP 18.1(a) allows us to award attorney fees “[i]f applicable law grants to a party the right

to recover reasonable attorney fees or expenses on review.” Thus, attorney fees may only be

awarded when authorized by a contract provision, a statute, or a recognized ground in equity. King

County v. Vinci Constr. Grands Projects/Parsons RCI/Frontier-Kemper, JV, 188 Wn.2d 618, 625,

398 P.3d 1093 (2017). Because the Petersons have raised a genuine issue of material fact regarding

the authenticity and enforceability of the adjustable rate note, we do not award attorney fees under

its terms. However, the issue of attorney fees may be resolved by the superior court after the

authenticity and enforceability of the adjustable rate note is determined.



4
   The Petersons also argue that there was a genuine issue of fact regarding the chain of title
regarding the adjustable rate note because of the endorsements on the adjustable rate note and
allegations regarding a split between the deed of trust and the adjustable rate note. Because there
is a genuine issue of material fact regarding the authenticity of the Peterson’s signatures, we do
not address this issue.
        Finally, to the extent the Petersons argue that the adjustable rate note and Deed of Trust
were split, this can be remedied by the holder of the adjustable rate note ensuring that it regains
possession of the Deed of Trust, or by creating or proving an agency relationship between the
holder of the Deed of Trust and the holder of the adjustable rate note. See Bain v. Metropolitan
Mortg. Group, Inc., 175 Wn.2d 83, 111-114, 285 P.3d 34 (2012). Ultimately, there is nothing
fundamentally fatal about the fact that the adjustable rate note and Deed of Trust may have been
split at some time provided the interests are reconciled at the time of foreclosure. Id. at 114.
Because remand is appropriate to resolve the factual issue regarding the authenticity of the
Petersons’ signatures on the adjustable rate note and Deed of Trust, we do not address this issue.


                                                  9
No. 53747-8-II


          The Petersons also request attorney fees on appeal under RCW 2.44.020. RCW 2.44.020

provides,

          If it be alleged by a party for whom an attorney appears, that he or she does so
          without authority, the court may, at any stage of the proceedings, relieve the party
          for whom the attorney has assumed to appear from the consequences of his or her
          act; it may also summarily, upon motion, compel the attorney to repair the injury
          to either party consequent upon his or her assumption of authority.

(emphasis added). Based on the plain language of RCW 2.44.020, it only applies when the party

the attorney has purported to represent alleges the attorney acted without authority—in this case

that would be Citibank. RCW 2.44.020 does not entitle the Petersons to seek attorney fees on

appeal.

          We reverse the superior court’s order granting summary judgment and remand to the

superior court for further proceedings consistent with this opinion.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                       Lee, C.J.
 We concur:



 Sutton, J.




 Cruser, J.




                                                  10